Citation Nr: 0707114	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity associated 
with inactive Hodgkin's disease.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity associated 
with inactive Hodgkin's disease.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity associated 
with inactive Hodgkin's disease.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity associated 
with inactive Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from August 
1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for peripheral 
neuropathies of the right and left upper extremities and the 
right and left lower extremities, as secondary to the 
service-connected Hodgkin's disease, effective from January 
1, 1999, and assigned non-compensable (0 percent) ratings for 
all four disabilities under Diagnostic Codes 8713 (neuralgia 
of all radicular groups) and 8721 (neuralgia of the external 
popliteal (common peroneal) nerve), respectively.  By June 
2002 rating decision, the RO assigned 10 percent disability 
ratings for each of the four peripheral neuropathies, 
effective January 1, 1999, under Diagnostic Codes 8515 
(paralysis of the median nerve) and 8721, respectively.  The 
veteran continued his appeal for higher ratings.  

In January 2003, pursuant to regulations in effect at that 
time, the Board issued a development memorandum and undertook 
development on the issues on appeal.  After these regulations 
were invalidated, in August 2003, the Board remanded this 
matter to rectify a due process error and for further 
evidentiary development.  As noted in the introduction of the 
prior remand, the issue of service connection for a 
depressive disorder has been reasonably raised, and is 
therefore referred for appropriate adjudicative action.



FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right upper 
extremity is manifested by no more than a mild decrease in 
sensation and reflexes.

2.  The veteran's peripheral neuropathy of the left upper 
extremity is manifested by no more than a mild decrease in 
sensation and reflexes.

3.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than a mild decrease 
sensation and reflexes.

4.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than a mild decrease in 
sensation and reflexes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity, 
associated with inactive Hodgkin's disease, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp.); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes 8515-8715 (2006).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity, associated 
with inactive Hodgkin's disease, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp.); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8515-8715 (2006).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, 
associated with inactive Hodgkin's disease, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp.); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes 8521-8721 (2006).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, associated 
with inactive Hodgkin's disease, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp.); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8521-8721 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent notice letters in May 2004, February 2005, and June 
2006, in which he was informed of VA's duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Thus, the Board concludes that 
the notification received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced by the notice and assistance 
provided.  

Although these letters were issued after the initial 
adjudication of his claims, it appears that the claims were 
subsequently readjudicated following the issuance of notice, 
most recently in a supplemental statement of the case dated 
in October 2006.  Thus, the Board finds any error as to the 
timeliness of the VCAA notice to be nonprejudicial.

In addition, it appears that all pertinent obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran has undergone several VA examinations to clarify the 
severity of his service-connected disabilities, and the RO 
had obtained his VA treatment records.  The veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  See Mayfield, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  A June 2006 letter 
to the letter specifically explained the Dingess precedent, 
and advised the veteran as to how both disability rating and 
effective dates are assigned.  The claims were subsequently 
readjudicated in October 2006.

II.  Factual Background

Treatment records from the Amarillo VA Medical Center (VAMC) 
show that in October 1999, the veteran reported he had pins-
and-needles sensation in his fingers and toes, and it was 
noted that the paresthesias was something that was new.  It 
was explained that the veteran reported experiencing the 
symptoms before, but he stated that he never mentioned them 
to a doctor. 

On VA lymphatic disorders examination in May 2000, the 
veteran complained of tingling paresthesias and numbness of 
the fingers and toes.  He had 4/5 muscular strength in the 
upper extremities, and 5/5 muscular strength in the lower 
extremities.  He was able to pick up a dime on a soft 
surface, which depressed around the dime, but not on a hard 
surface.  His ability to perceive the touch of a monofilament 
line diminished with a glovelike change at the left wrist and 
2 cm. above the right wrist.  At that point, he stopped 
perceiving a pricking sensation and began to perceive 
pressure.  His ability to perceive the monofilament line on 
the lower extremities was greatly diminished and he was 
unable to perceive this sensation on the soles of his feet.  
He was able to perceive the vibration of a tuning fork in the 
upper extremities, but his perception was diminished in the 
lower extremities.  The diagnoses included peripheral 
neuropathies secondary to chemotherapeutic agents used to 
treat Hodgkin's lymphoma.  

On VA peripheral nerves examination in May 2000, the veteran 
reported tingling paresthesias in the hands and feet with a 
diminished ability for sensory perception and attendant 
diminished manual dexterity.  He claimed the neuropathy was 
present constantly, and that he experienced fatigue and a 
decreased ability for fine manipulation, lifting, grasping, 
holding, and carrying.  The examiner indicated that in the 
upper extremities, the radial and ulnar nerves, and all the 
branches thereof, were involved.  In the lower extremities, 
the nerves involved were the tibial nerve and the common 
coronal nerves and the attendant branches thereof, as well as 
the medial plantar nerve and the lateral plantar nerve 
bilaterally.  The examiner noted no effect on the joint 
function at that time.

By June 2000 rating decision, the RO granted service 
connection for peripheral neuropathies of the right and left 
upper extremities and the right and left lower extremities, 
as secondary to the service-connected Hodgkin's disease, 
effective from January 1, 1999, and assigned non-compensable 
(0 percent) ratings for all four disabilities under 
Diagnostic Codes 8713 (neuralgia of all radicular groups) and 
8721 (neuralgia of the external popliteal (common peroneal 
nerve), respectively.  

VA treatment records show that in June 2000, the veteran had 
a history of numbness in the hands and feet.  On neurological 
examination, his motor strength was 5/5 in all extremities, 
motor coordination was normal, and sensations were intact 
throughout.  Deep tendon reflexes were 1+ throughout.  An EMG 
in June 2000 revealed prolonged sensory responses in the 
upper and lower extremities suggestive of age-related changes 
versus a secondary neuropathic process.  
In September 2000, he had decreased neurosensory by 
monofilament in his hands and feet.  In September 2001, his 
chief complaint was neuropathy.  Examination showed deep 
tendon reflexes were 2+, peripheral pulses were good, there 
was no peripheral edema, and there was decreased neurosensory 
in the feet and finger tips via monofilament.  In April 2002, 
examination of the extremities showed deep tendon reflexes 
were 2+.  

By June 2002 rating decision, the RO assigned 10 percent 
disability ratings for each of the four peripheral 
neuropathies, effective January 1, 1999, under Diagnostic 
Codes 8515 (paralysis of the median nerve) and 8721, 
respectively.  

Treatment records from the Amarillo VAMC show that in 
September 2004, examination of the extremities showed no 
peripheral edema and peripheral pulses were 2+.  

On VA neurological examination in January 2005, the veteran 
reported a history of numbness in the tips of the fingers and 
the feet and toes for the last 9 years, which had reportedly 
gotten worse over the last two years.  In approximately 1999, 
the veteran underwent treatment for Hodgkin's lymphoma, 
including 6 months of chemotherapy and 3 months of radiation.  
He complained of left elbow pain which restricted activity of 
the left hand.  He had normal strength of all muscle groups 
of the right and left upper extremities and the right and 
left lower extremities.  He had normal range of motion of all 
joints in the right and left upper and lower extremities, 
with no pain on range of motion.  Reflexes were decreased in 
the right and left biceps, triceps, and brachial radialis, 
and were also decreased in the lower extremities.  There was 
distal sensory loss in the toes up to the mid feet in the 
right and lower extremities, and in the distal fingers of the 
right and left upper extremities.  He had normal position 
sense in the fingers and toes.  The impression was that the 
veteran had signs of peripheral neuropathy, and the possible 
etiologies included Agent Orange exposure and chemotherapy 
during the treatment of his Hodgkin's lymphoma.  

Treatment records from the Amarillo VAMC show that in May 
2005 and in January 2006, the veteran was found to have no 
lower extremity swelling or loss of sensation and examination 
of the extremities revealed no peripheral edema, and 
peripheral pulses were 2+.  In May 2006 the veteran had an 
oncology follow-up appointment.  He complained of numbness 
and was found to be free of disease at that time.  

On VA examination in October 2006, it was noted that the 
veteran had an acute onset of peripheral neuropathy in 1997.  
The veteran reported that since the last VA examination he 
had numbness in all fingertips and toes, but it was worse in 
his fingertips.  He claimed the onset of peripheral 
neuropathy was a couple of months after the start of 
chemotherapy.  Motor examination revealed no motor function 
abnormalities noted in the upper and lower extremities.  On 
sensory examination of the right and left upper extremities, 
on vibration and pain there was normal sensation, and on 
light touch there was decreased sensation.  The position 
sense was found to be normal.  At the location of the 
abnormality there was absent monofilament response to the 
dorsal aspects of the hands and decreased monofilament 
response to the palmar aspects of both hands.  The median 
nerve was the affected nerve.  On sensory examination of the 
right and left lower extremities, on vibration and pain there 
was normal sensation, and on light touch there was decreased 
sensation.  At the location of the abnormality there was 
decreased monofilament response to the shins and dorsal 
aspects of the feet and absent monofilament response to the 
heels and plantar aspect of bilateral feet.  The position 
sense was found to be normal.  The peroneal nerve was the 
affected nerve.  

Additionally, on the October 2006 VA examination, on reflex 
examination of the upper extremities, the right bicep and 
tricep reflexes were 2+, the left bicep and tricep reflexes 
were 1+, the left and right brachioradialis reflexes were 1+, 
and the left finger jerk was 1+.  On reflex examination of 
the lower extremities, left and right knee reflexes were 1+, 
and left and right ankle reflexes were 1+.  Examination 
further revealed no muscle atrophy, no abnormal muscle tone 
or bulk, and no tremors, tics, or other abnormal movements, 
and no joint was affected by the nerve disorder.  The 
diagnosis was peripheral neuropathy of the upper and lower 
extremities, with no nerve dysfunction.  The examiner noted 
that there were no significant effects on the veteran's usual 
occupation (maintenance tech), and there were mild affects on 
the veteran's recreation, and moderate affects on dressing.  
The examiner opined that the peripheral neuropathy was at 
least as likely as not (50/50 probability) caused by or a 
result of chemotherapy.  

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Peripheral Neuropathy of the Upper Extremities

The veteran's peripheral neuropathy of the right and left 
upper extremities has been assigned a 10 percent disability 
rating under Diagnostic Code 8515.  Diagnostic Code 8515 
provides the rating criteria for paralysis of the median 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616 and 8716.  

For either the major (dominant) or minor (non-dominant) 
extremity, a disability rating of 10 percent is warranted for 
mild incomplete paralysis.  A 20 percent disability rating is 
warranted for moderate incomplete paralysis of the minor 
extremity.  A 30 percent disability rating is warranted for 
moderate incomplete paralysis of the major extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  

The evidence of record demonstrates that the veteran's 
peripheral neuropathy of the right and left upper extremities 
is manifested by complaints of numbness and tingling of the 
fingers and hands, and objective evidence of decreased 
sensation on light touch and monofilament testing, and of 
decreased reflexes.  Repeated medical examination, however, 
demonstrates no obvious muscle atrophy, no weakness of the 
hand, no limitation of motion of the fingers or wrist, no 
pain on motion, and no evidence of hand or finger dysfunction 
or incoordination, due to peripheral neuropathy.  Thus, the 
objectively diagnosed wholly sensory disability warrants the 
minimum rating for mild paralysis of the nerve under 38 
C.F.R. § 4.124a.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of the veteran's current 10 percent rating 
for mild paralysis of the median nerves of both upper 
extremities.  As noted above, the next higher schedular 
rating of 20 percent rating requires moderate incomplete 
paralysis of the median nerve of the minor extremity, and a 
30 percent rating requires moderate incomplete paralysis of 
the median nerve of the major extremity, which has not been 
demonstrated in the present case.  

The Board has considered the descriptions of symptomatology 
by the veteran as credible and reliable.  However, the lay 
and medical evidence of record does not support the 
assignment of a rating in excess of 10 percent at any time 
since January 1, 1999.  While the veteran does have 
incomplete nerve paralysis, resulting in loss of sensation 
and decreased reflexes, he continues to have full range of 
motion of both the wrist and the hand, good motor strength, 
no loss of function, and the ability to make a fist and grasp 
objects.  His level of disability has not been specifically 
characterized by a VA physician, however, use of terminology 
such as "mild," "moderate" and "severe" by VA examiners, 
although an element of evidence to be considered by the 
Board, would not  be dispositive of this appeal.  38 C.F.R. 
§§ 4.2, 4.6.  Overall, the preponderance of the evidence is 
against a finding of moderate complete paralysis of the 
median nerve of either upper extremity, for which a higher 
rating would be warranted.

In conclusion, a disability rating in excess of 10 percent 
for peripheral neuropathy of either of the upper extremities 
is not warranted at any time since January 1, 1999.  
Fenderson, supra.  As the preponderance of the evidence is 
against the award of higher ratings, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

2.  Peripheral Neuropathy of the Lower Extremities

The veteran's peripheral neuropathy of lower extremities is 
currently rated as 10 percent disabling, for each extremity, 
under 38 C.F.R. § 4.124, DC 8721, for neuralgia.  Neuralgia, 
either cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124.  In rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  

Diagnostic Code 8721 provides the rating criteria for 
paralysis of the external popliteal nerve (common peroneal), 
and therefore neuritis and neuralgia of that nerve.  38 
C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721.  Complete 
paralysis of the common peroneal nerve, which is rated as 40 
percent disabling, contemplates foot drop and slight droop of 
the first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges or toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Disability ratings of 10 percent, 20 
percent and 30 percent are assignable for incomplete 
paralysis which is mild, moderate or severe in degree, 
respectively.  Id.

A review of the record shows that the veteran's peripheral 
neuropathy of the right and left lower extremities is 
manifested by complaints of numbness and paresthesia, and 
objective examination has shown decreased sensation, on light 
touch and monofilament testing, and decreased reflexes in the 
lower extremities.  There is, however, no objective evidence 
of loss of range of motion, no pain on motion, no atrophy, no 
diminution of pain or vibratory sensation, and no foot 
dysfunction or incoordination.  There is, rather, evidence of 
good motor strength, full range of motion, and a normal 
physiologic examination.  As such, the impairment of the 
veteran's common peroneal nerve of the lower extremities is 
primarily sensory in nature and warrants no higher than a 10 
percent rating for mild paralysis.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8721.  

In order for a higher rating to be assigned, there would need 
to be evidence of moderate incomplete paralysis, or 
equivalent impairment or dysfunction of the lower 
extremities, which has not been shown by the competent 
evidence of record, as described above.  The Board also notes 
that while the veteran's level of nerve impairment in the 
lower extremities has not been specifically characterized by 
a VA physician, use of terminology such as "mild," "moderate" 
and "severe" by VA examiners, although an element of evidence 
to be considered by the Board, would not be dispositive of 
this appeal.  38 C.F.R. §§ 4.2, 4.6.  Overall, the 
preponderance of the evidence is against a finding of 
moderate complete paralysis of the common peroneal nerve of 
either lower extremity, for which a higher rating would be 
warranted.

The Board, therefore, concludes that a disability rating in 
excess of 10 percent for the veteran's peripheral neuropathy 
of either of the lower extremities is not warranted at any 
time since January 1, 1999.  Fenderson, supra.  As the 
preponderance of the evidence is against the award of higher 
ratings, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for peripheral neuropathy of the upper or lower extremities, 
nor has he indicated any interference with his ability to 
work due to his peripheral neuropathy of the extremities.  
Furthermore, the Board notes that on VA examination in 
October 2006, the examiner specifically noted that there were 
no significant effects on the veteran's usual occupation as a 
maintenance tech.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

ORDER

A rating in excess of 10 percent for peripheral neuropathy of 
the right upper extremity, associated with inactive Hodgkin's 
disease, is denied.  

A rating in excess of 10 percent for peripheral neuropathy of 
the left upper extremity, associated with inactive Hodgkin's 
disease, is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity, associated with inactive Hodgkin's 
disease, is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity, associated with inactive Hodgkin's 
disease, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


